Citation Nr: 1827662	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-19 331	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a hernia. 

2. Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In August 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In February 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record.

In August 2016 the Board, in pertinent part, remanded the appeal for additional development.  In January 2018 the Board issued a decision denying the claim of entitlement to a TDIU and the claim for service connection for a hernia. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.904 (2017).    

At the time the January 2018 Board decision was promulgated there was an outstanding request for records under the Freedom of Information Act (FOIA).  In October 2016 the Veteran requested a copy of his Board video conference hearing transcript from February 2015.  In February 2017 he requested a copy of his DRO hearing transcript from August 2014.  

The FOIA requests were not satisfied before the January 2018 decision.  The Board provided records in response to the FOIA request on April 12, 2018.  No additional argument has been submitted by the Veteran.    

The Board's January 2018 decision must be vacated to resolve this due process error.  Another decision will be issued, but we must give the Veteran some limited time to review the evidence he has requested.

Accordingly, the January 2018 Board decision addressing the issue of entitlement to a TDIU and the claim for service connection for a hernia is vacated.



	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


